DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/493,169 on October 4, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18-20 are objected to because of the following informalities:
	In lines 1-2 of Claim 18: “the display device” should read “a display device” because there is a lack of antecedent basis for “the display device”.
Claims 19 and 20 depend on claim 18, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20200175902 A1), hereinafter Huang, in view of Tang (US 20200328260 A1).

Regarding Claim 1, Huang teaches:
A method (See FIG. 9 and related description) of compensating for stains caused by deterioration (See paragraph [0080], lines 1-5 and paragraph [0090], lines 1-5) of a display device (FIGS. 2 and 4), the display device including a display panel including pixels (See paragraph [0079], lines 4-8 and FIG. 4, showing a display panel including pixels) and an optical fingerprint sensor (See paragraph [0078], lines 20-32; See FIG. 4: the photoelectric sensor comprised of photosensitive units is an optical fingerprint sensor), the method comprising:
determining, while in a test mode of the display device (See FIG. 9: the process shown is performed while in a test mode of the display device) and via the optical fingerprint sensor, whether an illuminance is a reference value or less (FIG. 9: S902 and S903; See paragraph [0087], lines 12-15);
emitting, while in the test mode of the display device, first color light from the display panel (FIG. 9: 904; See paragraph [0083], lines 1-10: driving the screen with a preset pattern of a pure color corresponds to emitting first color light from the display panel; See paragraph [0087], lines 18-23) when the illuminance is the reference value or less (See FIG. 9: S904 is performed if the determination at S903 is “No”); and
acquiring, while in the test mode of the display device, first afterimage compensation data relating to amounts of deterioration of the pixels by receiving the first color light through the optical fingerprint sensor (FIG. 9: S905 and S906; See paragraph [0080], lines 1-5; See paragraph [0087], last six lines).
Huang does not explicitly teach (see elements emphasized in italics):
the display device including an illuminance sensor, the method comprising:
determining, via the illuminance sensor, whether an illuminance is a reference value or less.
However, in the same field of endeavor, display devices (Tang, paragraph [0002]), Tang teaches:
	A display device (FIG. 2) including an illuminance sensor (See paragraph [0128]), the method comprising:
	determining, via the illuminance sensor, whether an illuminance (See paragraph [0130]) is a reference value or less (See paragraph [0127]).
Huang contained a process which differed from the claimed process by the substitution of determining, via the optical fingerprint sensor, whether an illuminance is a reference value or less, instead of via an illuminance sensor. Tang teaches the substituted element of determining, via the illuminance sensor, whether an illuminance is a reference value or less. Their functions were known in the art to determine the brightness of ambient light of the environment in which the display is located, in order to accurately perform brightness compensation (See Huang, paragraph [0087], last four lines; See Tang, paragraph [0130]). The use of the optical fingerprint sensor to detect an illuminance, as taught by Huang could have been substituted with the use of an illuminance sensor, as taught by Tang and the results would have been predictable and resulted in providing an additional sensor within the display device to perform illuminance sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 1, further comprising, after the acquiring of the first afterimage compensation data, processing, while in the test mode of the display device, the first afterimage compensation data (See paragraph [0089] and FIG. 10, S115: the first afterimage compensation data is processed by subtracting the ambient light intensity from the acquired light intensity).

Regarding Claim 15, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 13, wherein the display device further includes a cover window disposed on the display panel (See FIG. 2: transparent cover plate disposed on the display panel), wherein the acquiring of the first afterimage compensation data further comprises:
acquiring afterimage compensation data by receiving the first color light that is reflected by the cover window via the optical fingerprint sensor (See paragraph [0086], lines 5-13);
converting an optical characteristic of the afterimage compensation data (See paragraph [0082]: determining whether the pixel is uniformly luminous corresponds to converting an optical characteristic of the afterimage compensation data); and
processing the afterimage compensation data (See paragraph [0089] and FIG. 10, S115: the first afterimage compensation data is processed by subtracting the ambient light intensity from the acquired light intensity).

Regarding Claim 16, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 13, further comprising, after the processing of the first afterimage compensation data:
calculating, while in the test mode of the display device, an afterimage compensation coefficient (See paragraph [0091]: a compensation value corresponds to an afterimage compensation coefficient); and
storing, while in the test mode of the display device, the calculated afterimage compensation coefficient (See paragraph [0091], last five lines; See paragraph [0093], lines 1-2). 

Regarding Claim 17, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 16, further comprising emitting, while in an operation mode of the display device and via the pixels of the display panel, light based on the afterimage compensation coefficient, and wherein the operation mode of the display device is different than the test mode of the display device (See paragraph [0093], lines 21-24: an operation mode corresponds to a mode in which the display panel displays an image which has been corrected according to the present compensation rule).

Regarding Claim 18, Huang teaches:
A device (FIG. 1) for compensating for stains caused by deterioration (See paragraph [0080], lines 1-5 and paragraph [0090], lines 1-5) of the display device (FIGS. 2 and 4), the device comprising:
an optical fingerprint sensor (See paragraph [0078], lines 20-32; See FIG. 4: the photoelectric sensor comprised of photosensitive units is an optical fingerprint sensor) configured to determine, while the display device is in a test mode (See FIG. 9: the process shown is performed while in a test mode of the display device), whether an illuminance is a reference value or less (FIG. 9: S902 and S903; See paragraph [0087], lines 12-15);
pixels (See paragraph [0079], lines 4-8 and FIG. 4, showing a display panel including pixels) configured to emit, while the display device is in the test mode, first color light (FIG. 9: 904; See paragraph [0083], lines 1-10: driving the screen with a preset pattern of a pure color corresponds to emitting first color light from the display panel; See paragraph [0087], lines 18-23) when the illuminance is the reference value or less (See FIG. 9: S904 is performed if the determination at S903 is “No”);
the optical fingerprint sensor configured to acquire, while the display device is in the test mode, afterimage compensation data relating to amounts of deterioration of the pixels by receiving the first color light (FIG. 9: S905 and S906; See paragraph [0080], lines 1-5; See paragraph [0087], last six lines); and
a processor (See FIG. 1: image processing system; See paragraph [0100]) configured to process, while the display device is in the test mode, the acquired afterimage compensation data (See paragraph [0089] and FIG. 10, S115: the first afterimage compensation data is processed by subtracting the ambient light intensity from the acquired light intensity) and calculate, while the display device is in the test mode, an afterimage compensation coefficient (See paragraph [0091]: a compensation value corresponds to an afterimage compensation coefficient).
Huang does not explicitly teach (see elements emphasized in italics):
an illuminance sensor configured to determine whether an illuminance is a reference value or less; and
an application chip configured to process the acquired afterimage compensation data and calculate an afterimage compensation coefficient.
However, in the same field of endeavor, display devices (Tang, paragraph [0002]), Tang teaches:
	A display device (FIG. 2), comprising: 
	an illuminance sensor (See paragraph [0128]) configured to determine whether an illuminance (See paragraph [0130]) is a reference value or less (See paragraph [0127]); and
	an application chip (FIG. 2: 300) configured to process acquired afterimage compensation data (See paragraph [0097]) and calculate an afterimage compensation coefficient (See paragraph [0102]).
Huang contained a device which differed from the claimed device by the substitution of the optical fingerprint sensor configured to determine whether an illuminance is a reference value or less; and a processor configured to process the acquired afterimage compensation data and calculate an afterimage compensation coefficient, instead of an illuminance sensor configured to determine whether an illuminance is a reference value or less; and an application chip configured to process the acquired afterimage compensation data and calculate an afterimage compensation coefficient. Tang teaches the substituted element of an illuminance sensor and an application chip. Their functions were known in the art to determine the brightness of ambient light of the environment in which the display is located, in order to accurately perform brightness compensation (See Huang, paragraph [0087], last four lines; See Tang, paragraph [0130]), and to control compensation within a display device. The use of the optical fingerprint sensor to detect an illuminance and processor to perform the claimed processing and calculating, as taught by Huang could have been substituted with the use of an illuminance sensor and application chip, as taught by Tang and the results would have been predictable and resulted in providing an additional sensor within the display device to perform illuminance sensing, and using a chip integrated in the display device to perform processing and calculations for compensation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The device of claim 18, further comprising a display driver circuit configured to store, while the display device is in the test mode, the calculated afterimage compensation coefficient (See paragraph [0092]: driver chip stores driving parameters, which are changed) and transmit, while the display device is in an operation mode, the stored afterimage compensation coefficient to the pixels, wherein the operation mode is different than the test mode (See paragraph [0092]) (See paragraph [0093], lines 21-24: an operation mode corresponds to a mode in which the display panel displays an image which has been corrected according to the present compensation rule).

Regarding Claim 20, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang teaches:
The device of claim 18, wherein the application chip (As discussed above, Huang was modified according to Tang to substitute the application chip for the processor taught by Huang) is configured to store, while the display device is in the test mode, the calculated afterimage compensation coefficient (See Huang, paragraph [0091], last five lines; See Huang, paragraph [0093], lines 1-2; The processor uses the memory to store the calculated afterimage compensation coefficient), and convert, while the display device is in the test mode, color compensation data based on the afterimage compensation coefficient (See Huang, paragraph [0083], lines 1-13: there are multiple preset patterns and the processor lights the display panel multiple times for light acquisition and calculation; See paragraph [0091], last thirteen lines; Therefore, by acquiring the compensation value according to each color of preset pattern, and converting the final driving current for corresponding pixels of different colors based on the compensation value, Huang performs the claimed function).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tang as applied to claim 1 above, and further in view of Song et al. (US 20170200411 A1), hereinafter Song.

Regarding Claim 2, Huang in view of Tang does not explicitly teach:
The method of claim 1, wherein the emitting of the first color light and the acquiring of the first afterimage compensation data are performed for each of a plurality of grayscales of the first color light.
However, in the same field of endeavor, display devices (Song, paragraph [0002]), Song teaches:
	Emitting of a first color light and acquiring of first afterimage compensation data (See paragraph [0003]: the detected brightness corresponds to first afterimage compensation data because it is related to amounts of deterioration of the pixels; See paragraph [0088]; See FIG. 12: S104) are performed for each of a plurality of grayscales of the first color light (See paragraph [0087]; See FIG. 12: S103).
Huang in view of Tang contained a process which differed from the claimed process by the substitution of emitting the first color light and acquiring of the first afterimage compensation data, but not explicitly doing so for each of a plurality of grayscales of the first color light. Song teaches the substituted element of performing emitting and detecting for each of a plurality of grayscales of the first color light. Their functions were known in the art to determine the uniformity of brightness of the pixels (See Huang, paragraph [0002]; See Song, paragraph [0076]). The emitting of the first color light and the acquiring of the first afterimage compensation data, as taught by Huang in view of Tang could have been substituted with the emitting of the first color light and the acquiring of the first afterimage compensation data performed for each of a plurality of grayscales of the first color light, as taught by Song and the results would have been predictable and resulted in emitting multiple test images, which include multiple grayscales of the emitted colors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, Huang in view of Tang, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 2, further comprising, after the acquiring of the first afterimage compensation data, emitting, while in the test mode of the display device, second color light (FIG. 9: 904; See paragraph [0083], lines 1-13: there are multiple preset patterns and the processor lights the display panel multiple times for light acquisition and calculation. Therefore, for example, the first color light is red and the second color light is blue, such that the claimed process is performed first for a pure red pattern, and next for a pure blue pattern)  and acquiring, while in the test mode of the display device, second afterimage compensation data relating to amounts of deterioration of the pixels by receiving the second color light through the optical fingerprint sensor (FIG. 9: S905 and S906; See paragraph [0080], lines 1-5; See paragraph [0087], last six lines).

Regarding Claim 4, Huang in view of Tang, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, and in further view of Song teaches:
The method of claim 3, wherein the emitting of the second color light and the acquiring of the second afterimage compensation data are performed for each of a plurality of grayscales of the second color light (As discussed above, Song modified Huang in view of Tang so the emitting of the first color light and the acquiring of the first afterimage compensation data are performed for each of a plurality of grayscales of the first color light; Song, paragraph [0087] discloses emitting a plurality of grayscales for each primary color. Therefore, the same modification discussed above with regard to the first color light applies to the second color light).
In addition, the same motivation is used as the rejection for claim 2.

Regarding Claim 5, Huang in view of Tang, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 4, further comprising, after the acquiring of the second afterimage compensation data, emitting, while in the test mode of the display device, third color light (FIG. 9: 904; See paragraph [0083], lines 1-13: there are multiple preset patterns and the processor lights the display panel multiple times for light acquisition and calculation. Therefore, for example, the first color light is red, the second color light is blue, and the third color light is green, such that the claimed process is performed first for a pure red pattern, next for a pure blue pattern, and next for a pure green pattern)  and acquiring, while in the test mode of the display device, third afterimage compensation data relating to amounts of deterioration of the pixels by receiving the third color light through the optical fingerprint sensor (FIG. 9: S905 and S906; See paragraph [0080], lines 1-5; See paragraph [0087], last six lines).

Regarding Claim 6, Huang in view of Tang, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, and in further view of Song teaches:
The method of claim 5, wherein the emitting of the third color light and the acquiring of the third afterimage compensation data are performed for each of a plurality of grayscales of the third color light (As discussed above, Song modified Huang in view of Tang so the emitting of the first color light and the acquiring of the first afterimage compensation data are performed for each of a plurality of grayscales of the first color light; Song, paragraph [0087] discloses emitting a plurality of grayscales for each primary color. Therefore, the same modification discussed above with regard to the first color light applies to the third color light).
In addition, the same motivation is used as the rejection for claim 2.

Regarding Claim 7, Huang in view of Tang, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 6, wherein each of the first color light to the third color light is any one of red light, green light, and blue light, and the first color light to the third color light differ from each other (See paragraph [0083], lines 1-13: the pattern color of the preset pattern may be pure red, blue, green).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tang as applied to claim 1 above, and further in view of Yang et al. (US 20190121390 A1), hereinafter Yang.

Regarding Claim 8, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 1, wherein the method is performed in a non-folded state of the display panel (See paragraph [0086]: the light is received by being reflected by the non-opaque cover plate of the screen).
Huang in view of Tang does not explicitly teach:
wherein the display panel includes a folding area, a first non-folding area positioned on a first side of the folding area, and a second non-folding area positioned on a second side of the folding area, and
the method is performed in a folded state of the display panel.
However, in the same field of endeavor, display devices with image compensation (Yang, paragraph [0002]), Yang teaches:
	A display panel (See the display panel formed by the first display panel A and the second display panel B) includes a folding area (See FIG. 15: the area corresponding to the joining edge is a folding area), a first non-folding area positioned on a first side of the folding area (See FIG. 15: a first non-folding area corresponding to the first display panel A is positioned on a first side of the folding area), and a second non-folding area positioned on a second side of the folding area (See FIG. 15: second non-folding area corresponding to the second display panel B is positioned on a second side of the folding area), and
	a method of compensating for stains caused by deterioration of a display device (See paragraph [0003]) is performed in a folded state of the display panel (See paragraph [0093]; See FIG. 7, showing a folded stated of the display panel).
Huang in view of Tang contained a process which differed from the claimed process by the substitution of the method is performed in a non-folded state of the display panel, instead of in a folded state of the display panel. Yang teaches the substituted element of a display panel with a folding area, a first non-folding area positioned on a first side of the folding area, and a second non-folding area positioned on a second side of the folding area, and performing a method of compensating for stains caused by deterioration of a display device is performed in a folded state of the display panel. Their functions were known in the art to detect light emitting by pixels in a display. The method being performed in a non-folded state taught by Huang in view of Tang could have been substituted with the method being performed in a folded state taught by Yang and the results would have been predictable and resulted in using a foldable display panel to perform detection of pixels on the first and second non-folding areas. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Huang in view of Tang) by including the claimed features (as taught by Yang). Doing so would reduce interference of external light by performing the method in a folded state (See Yang, paragraph [0098]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tang, and in further view of Yang as applied to claim 8 above, and further in view of Wu et al. (US 20200225708 A1), hereinafter Wu.

Regarding Claim 9, Huang in view of Tang, and in further view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, and in further view of Yang teaches:
The method of claim 8, wherein the optical fingerprint sensor is disposed in the first non-folding area and the second non-folding area (See Yang, paragraph [0093] and FIG. 15: the sub-pixels P2 in the first non-folding area and the sub-pixels P3 in the second non-folding area perform optical detection using the optical sensors, as shown in FIG. 3. Therefore, as modified according to Yang, the optical fingerprint sensor (Huang, FIG. 4: photosensitive units) is disposed in the first non-folding area and the second non-folding area).
In addition, the same motivation is used as the rejection for claim 8.
Huang in view of Tang, and in further view of Yang does not explicitly teach:
the optical fingerprint sensor is disposed in the folding area.
However, in the same field of endeavor, display devices (Wu, paragraph [0001]), Wu teaches:
	An optical fingerprint sensor (FIGS. 3 and 4: BSS; See paragraph [0035]) is disposed in a first non-folding area (FL1), a folding area (FR), and a second non-folding area (FL2) (See FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Huang in view of Tang, and in further view of Yang) so the optical fingerprint sensor is disposed in the folding area (as taught by Wu). Doing so would improve the function of biometric sensing by allowing the optical fingerprint sensor to occupy a relatively large area of the display (See Wu, paragraph [0040], lines 23-28).

Regarding Claim 10, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches:
The method of claim 9, wherein the emitting of the first color light (Huang, FIG. 9: 904; See Huang, paragraph [0083], lines 1-10: driving the screen with a preset pattern of a pure color corresponds to emitting first color light from the display panel; See Huang, paragraph [0087], lines 18-23) from the display panel comprises emitting the first color light from the first non-folding area of the display panel (See Yang, paragraph [0093]: the first sub-pixels P1s on the first display panel A are controlled to be lighted), and
wherein the first afterimage compensation data is acquired when the optical fingerprint sensor is disposed in the second non-folding area (See Yang, paragraph [0094]: corresponding sub-pixel on the second display panel B, that is, the third sub-pixel P3, detects optical information of the first sub-pixel P1).

Regarding Claim 11, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches:
The method of claim 10, further comprising, after the first afterimage compensation data is acquired through the optical fingerprint sensor disposed in the second non-folding area, emitting, while in the test mode of the display device, the first color light (Huang, FIG. 9: 904; See Huang, paragraph [0083], lines 1-10: driving the screen with a preset pattern of a pure color corresponds to emitting first color light from the display panel; See Huang, paragraph [0087], lines 18-23) from the second non-folding area of the display panel (See Yang, paragraph [0095], lines 6-13: after light is emitted from sub-pixels P1 in the first non-folding area and captured by P3 in the second non-folding area, light is emitted from sub-pixels P3 in the first non-folding area).

Regarding Claim 12, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang in view of Tang, in further view of Yang, and in further view of Wu teaches:
The method of claim 11, further comprising, after the emitting of the first color light from the second non-folding area of the display panel, acquiring, while in the test mode of the display device, the first afterimage compensation data when the optical fingerprint sensor is disposed in the first non-folding area (See Yang, paragraph [0095], lines 6-13: after light is emitted from sub-pixels P3 in the first non-folding area, corresponding sub-pixels P1 disposed in the first non-folding area acquire the first afterimage compensation data).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tang as applied to claim 13 above, and further in view of Lee et al. (US 20160133193 A1), hereinafter Lee.

Regarding Claim 14, Huang in view of Tang teaches all of the elements of the claimed invention, as stated above. Furthermore, Huang teaches:
The method of claim 13, wherein the processing of the first afterimage compensation data comprises:
removing data resulting from external factors from the first afterimage compensation data (See paragraph [0089] and FIG. 10, S115: the first afterimage compensation data is processed by subtracting the ambient light intensity from the acquired light intensity).
Huang in view of Tang does not explicitly teach:
the processing of the first afterimage compensation data comprises:
interpolating the first afterimage compensation data for a region of the display panel which is not covered by the optical fingerprint sensor.
However, in the same field of endeavor, display apparatuses (Lee, paragraph [0003]), Lee teaches:
	interpolating first afterimage compensation data for a region of a display panel which does not have acquired first afterimage compensation data (See paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Huang in view of Tang) so the processing of the first afterimage compensation data comprises: interpolating the first afterimage compensation data for a region of the display panel which is not covered by the optical fingerprint sensor (as taught by Lee). Specifically, it would have been obvious to use first afterimage compensation data for regions of the display panel which are covered by the optical fingerprint sensor (analogous to the sensing pixels disclosed in Lee, paragraph [0079) to interpolate  the first afterimage compensation data for a region of the display panel which is not covered by the optical fingerprint sensor (analogous to the non-sensing pixels disclosed in Lee, paragraph [0079). Doing so would allow for the display device to determine the degree of degradation for any pixels not sensed by the optical fingerprint sensor using pixels with a same degree of deterioration (See Lee, paragraph 0082]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hsu; Kuo-Cheng (US-10796639-B1): pertinent for its disclosure of detecting pixels of a display using an optical fingerprint sensor (See FIG. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692